Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Kent Fitch, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fitch v. Mitchell, No. 9:10-cv-00952-HFF, 2010 WL 2696723 (D.S.C. July 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*855terials before the court and argument would not aid the decisional process.

AFFIRMED.